      Case: 1:20-mj-09088-WHB Doc #: 1-1 Filed: 04/27/20 1 of 5. PageID #: 2


                                                                         1:20 MJ 9088
                                           AFFIDAVIT


Your Affiant, Robert L. Norman, deposes and states:


   1. Your affiant is a Task Force Officer (TFO) with the Bureau of Alcohol, Tobacco, Firearms

       and Explosives (“ATF”), United States Department of Justice, and has been so employed

       since September 30th, 2018. Your affiant is authorized to investigate Federal crimes with

       being sworn in as a Task Force Officer for the ATF. Prior to becoming a Task Force

       Officer with ATF, your affiant has been employed with the Cleveland Division of Police

       (CDP) since November 3rd, 2008, and is currently assigned as a Detective with the

       Cleveland Division of Police in the Violent Crime Response Team. Your affiant has

       completed the Cleveland Division of Police Basic Police Academy. Your affiant has also

       conducted and participated in numerous investigations involving firearms, narcotics,

       and drug trafficking.

                                           PROBABLE CAUSE

                     A. June 15th, 2019- 3028 West 25th Street, Cleveland, Ohio

   2. On June 15, 2019, Steven A. HOROBOWICZ was arrested by Cleveland Division of Police

       (CDP) Officers after being found in possession of a firearm, ammunition, and narcotics.

   3. On June 15, 2019 a traffic stop was conducted by Cleveland Division of Police Officers at

       3028 West 25th street, Cleveland, Ohio at approximately 5:48 p.m. The traffic stop was

       conducted for the following City of Cleveland Ordinances; Change of Course and Expired

       License Plate. During the traffic stop a male exited the driver seat of the vehicle, and

       approached the CDP Officers conducting the traffic stop. The vehicle was bearing Ohio
  Case: 1:20-mj-09088-WHB Doc #: 1-1 Filed: 04/27/20 2 of 5. PageID #: 3



   License Plate DSD2195, and was a 2004 Chevrolet Impala. The male who exited the

   driver seat was later identified as Steven A. HOROBOWICZ.

4. After Steven A. HOROBOWICZ exited the vehicle, he refused to provide identification to

   the officers, provided false information as to his identity to the officers, and attempted

   to flee from the traffic stop on foot. Steven A. HOROBOWICZ was taken into custody

   without further incident, and a search incident to his arrest for driving under suspension

   revealed that Steven A. HOROBOWICZ was in possession of illegal narcotics.

5. After Steven A. HOROBOWICZ was arrested and placed into the rear of the police

   vehicle, the officers conducted an inventory of the vehicle incident to his arrest, and

   recovered a loaded, concealed, handgun under the driver’s seat. The Officers on scene

   also recovered a large amount of illegal narcotics from the vehicle.

6. While on scene, CDP Detective John Graves read Steven A. HOROBOWICZ his Miranda

   Warning Rights, which he stated he understood. When Detective Graves interviewed

   HOROBOWICZ he admitted to having knowledge that the firearm recovered was a

   “nine,” and knowledge of the type of narcotics that were in the vehicle. Steven A.

   HOROBOWICZ advised Detective Graves that he could get “pounds of meth.”

7. The firearm recovered from the vehicle was identified as a 9MM Pistol, Make: Stoeger,

   Model: STR-9 with a serial number of T6429-19U00026. The firearm was loaded with 9

   live rounds of ammunition bearing head stamp “9MM LUGER-P WIN”. The Narcotics

   recovered were indicative to drug trafficking, and consistent with an amount intended

   for sale in the experience of your affiant.
  Case: 1:20-mj-09088-WHB Doc #: 1-1 Filed: 04/27/20 3 of 5. PageID #: 4



8. The narcotics recovered were sent to the Cuyahoga County Forensic Laboratory and

   tested positive for the controlled substances to include but not limited to the following;

   Methamphetamine Schedule II (Net Weight 25.22 Grams), Cocaine Schedule II (Net

   Weight: 0.09 Grams), Cocaine Hydrochloride Schedule II (Net Weight 3.11 Grams).

9. A criminal history check and a query of the Cuyahoga County Clerk’s Office on Steven A.

   HOROBOWICZ revealed Steven A. HOROBOWICZ has a prior conviction for the following

   felony in Cuyahoga County, Ohio: Attempted Aggravated Robbery (F-3) in the Cuyahoga

   County Common Pleas Court, case #CR-96-337157-A on or about July 10th, 1996.

                              B. Interstate Nexus Determination

10. On April 23rd, 2020, your affiant spoke with ATF Interstate Nexus Expert Special Agent

   Cory Miles. Your affiant informed Special Agent Miles that the firearm recovered from

   the motor vehicle that Steven A. HOROBOWICZ was driving was a 9MM Pistol, Make:

   Stoeger, Model: STR-9 with a serial number of T6429-19U00026. Special Agent Miles

   stated the firearm was not manufactured in Ohio and thus must have traveled in

   interstate commerce to be found in the state of Ohio.

                            C. Cuyahoga County Jail House Call Review

11. On 04-27-2020 I reviewed a Cuyahoga County Jail phone call recording made from

   Steven Horobowicz on 06-23-2019. In the beginning of the call you can hear a male’s

   voice state “Steven Horobowicz,” when asked to state the name of the inmate. While

   further reviewing the jail call you can hear this same male’s voice talking to a female,

   and the following is a summary of the statements made by Steven Horobowicz: Steven

   Horobowicz tells the female on the other line I wanted you to know what’s going on,
  Case: 1:20-mj-09088-WHB Doc #: 1-1 Filed: 04/27/20 4 of 5. PageID #: 5



   and starts to explain that “I got pulled over, and I had a gun, and I had some shit on me

   you know, a bunch, a lot, of different stuff.” Steven Horobowicz further stated “the only

   thing they charged me with right now is weapons under disability because I had a

   loaded 9 mm under the seat, but I had drugs on me, but they haven’t charged me with

   nothing yet.” These statements show Horobowicz knowledge of the type of firearm, the

   firearm’s status, and location in the vehicle. These statements are consistent with the

   narcotics and firearm that Horobowicz was arrested for.


                                     D. CONCLUSION


12. Based upon the above listed facts and circumstances, your Affiant believes and asserts

   that there is probable cause to believe that on June 15th, 2019, HOROBOWICZ did

   unlawfully, knowingly possess, a firearm and ammunition in and affecting interstate

   commerce after knowingly having been convicted of a crime punishable by

   imprisonment for a term exceeding one year, in violation of Title 18, U.S.C., Section

   922(g)(1). Steven A. HOROBOWICZ was sentenced to serve 2-10 years imprisonment for

   his prior conviction of Attempted Aggravated Robbery (F-3) in the Cuyahoga County

   Common Pleas Court, case #CR-96-337157-A on or about August 1st, 1996, thus he has

   knowingly served an imprisonment term prior to possessing this firearm. Your Affiant

   also believes and asserts that there is probable cause to believe that on June 15th, 2019,

   HOROBOWICZ did unlawfully, knowingly possess methamphetamine with intent to

   distribute, in violation of Title 21, U.S.C., Section 841.
  Case: 1:20-mj-09088-WHB Doc #: 1-1 Filed: 04/27/20 5 of 5. PageID #: 6



13. The above violations were committed in the Northern District of Ohio, Eastern Division.

   Your Affiant requests that an arrest warrant be issued for Steven A. Horobowicz.



                                                ________________________________
                                                Robert Norman, Task Force Officer
                                                Bureau of Alcohol, Tobacco, Firearms and
                                                Explosives




   Sworn to via telephone after submission by reliable electronic
                                                     27th day of
   means. Fed. R. Crim. P. 3, 4(d), and 4.1, on this ____,
   April, 2020.


                                                _______________________________
                                                ____
                                                   _______________
                                                                 _ ____
                                                                      ________
                                                                            ____
                                                                            __
                                                                             _____________
                                                Honorable William H. Baughman,
                                                                       Baughmaman,
                                                                              ma  n Jr.
                                                United States Magistrate Judge
                                                Northern District of Ohio
                                                Eastern Division
